DETAILED ACTION

Status of Claims
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase “for instance” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitations "the visual sharpness F of image I" and “the stability of static targets.”   There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 10, it is unclear which calibration offsets are required because claim 10 claims an assumption and order of relative importance to image stability for three calibration offsets while in claim 1 (the claim from which claim 10 depends), only one calibration offset is required.  The term “assuming” is also unclear. The phrase “an order of relative importance to image stability” is also unclear.  Claim 15 also includes the term “order of relative importance to image stability” and is also rejected for at least this reason.
Claim 5 recites the limitation "the navigation unit.” There is insufficient antecedent basis for this limitations in the claim because “a navigation unit” is part of a limitation recited in the alternative and not necessarily required in claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites signals per se. See MPEP 2106.03. The specification does not disclose that the computer readable medium is non-transitory.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103.
Claims 1-6, 8, and 10-15  are rejected under 35 U.S.C. 103 as being unpatentable over Moeller-Jensen (US 2004/0257264 A1) in view of Millar et al. (US 2016/0349363 A1; hereinafter “Millar”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller-Jensen in view of Millar and further in view of Abileah (US20120020527A1).
9 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller-Jensen in view of Millar and further in view of Gomi et al (WO 2005111933 A1; hereinafter “Gomi”).

Regarding claim 1,
	Moeller-Jensen teaches:
A method of remote sensing of a body of water comprising: (Figs. 1, 9a; [Abstract] – oil spill identification sensors… used primarily on fixed offshore structures)
using a radar apparatus (Fig. 8; [0061] – radar unit 806) installed on a vessel ([0024] – ship-borne oil spill detector system) to obtain a plurality of radar intensity images of the surface of the body of water; ([0043] – imaging radar, in which case it produces a map of the back-scatter of the surrounding area ; [0075] – one radar image is required per minute)
registering a geographic location of each of the plurality of radar intensity images, ([0103] – Registration of time & position related to each observation(s); [0109] – SCADA System may display the oil spill information graphically, with geographic positioning) wherein registering the geographic location of each of the plurality of radar intensity images comprises: applying one or more of the following calibration offsets to increase image sharpness: (as best understood, the following indented limitations are listed in the alternative and only one is required by the claim)
(lined through portion corresponds to limitation not taught by Moeller-Jensen)
a start range error (β) corresponding to an error in a distance from an antenna to a data processing unit of the radar apparatus for a first range bin in the plurality of radar intensity images; 
and/or a system time error (ɣ) corresponding to a total time delay resulting from a time delay due to communication of data between the radar apparatus and the data processing unit ([0115] – Data fusion at the measurements Level is primarily concerned with fusing the outputs of the different sensors used in the sensor unit-for example the signal or image produced by the sensors.) and/or a computer-induced time stamp delay between a true image recording time and an image time-stamp; (as best understood, this limitation is listed in the alternative and is not required by the claim)
and generating one or more time-integrated images of the surface of the body of water. ([0109] – SCADA System may display the oil spill information graphically, with geographic positioning; [0092] – Building up a clutter map traditionally does this by integration over many scans… for example by integrating the background readings over a period of time)

Millar teaches:
an azimuthal alignment error (α) corresponding to an angular offset between a heading recorded by a navigation unit installed on the vessel and a true heading of the vessel; ([0047-0048] – Knowing the radar mounting location on the host vehicle, the image can then be plotted in host vehicle coordinates. Knowing the position of the host vehicle… and heading of the host vehicle, the image can be plotted in “world” coordinates… system knows the position and pointing angle of the radar at each FFT time. Pointing angle of the radar corresponds to heading recorded by a navigation unit.  Heading of the host vehicle corresponds to true heading of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Millar’s known technique to Moeller-Jensen’s known product Moeller-Jensen teaches a base device which uses a radar apparatus to obtain geographically-referenced intensity images of a surface. Moeller-Jensen also teaches the use of secondary information fed to the information system receiving data for monitoring ([0095] – The category of secondary information may include, but is not limited to, GPS position data with geographic reference… sensor reliability control and calibration data.) and sensor calibration ([0060] – in connection with installation on the fixed structure and continuously when installed on the fixed structure. A continuous calibration ensures that the sensor is calibrated in relation to the actual ‘condition.’); (2) Millar teaches a specific technique for secondary information / calibration in a radar imaging system ([abstract] – transforms the image into world coordinates taking into account host position and heading).; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in sharper images by including an azimuthal alignment error; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 2,
	Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above. 

	Moeller-Jensen further teaches:
The method according to claim 1 comprising applying two (Id. – see claim 1 azimuthal alignment error and system time error) or three of the calibration offsets. (as best understood, this limitation is listed in the alternative and is not required by the claim)

Regarding claim 3,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above. 

Moeller-Jensen further teaches:
The method according to claim 1, wherein the radar intensity images and/or the time intensity images include a portion of land adjacent the body of water. ([0030] –  oil spill sensor unit may have a fixed field of view, or may move, so as to change its field of view with time; [0075] – Complete 360° radar coverage is achieved once per antenna rotation; [0088] – form an overview picture of the whole field. It is obvious to one of ordinary skill in the art that if there is portion of land adjacent to the body of water and within the radar’s field of view, the radar intensity images will include said portion of land.)

Regarding claim 4,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above. 

Moeller-Jensen further teaches:
The method according to claim 1, wherein the radar apparatus is operable to obtain x-band radar intensity images. ([0044] – typical radar frequency is X-band (10 GHz))

Regarding claim 5,
	Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above.

	Moeller-Jensen further teaches:
The method according to claim 1, wherein the navigation unit is operable to record accurate positional ([0103] – Registration of time & position related to each observation(s),)  (lined through portion corresponds to limitation not taught by Moeller-Jensen)

Millar teaches:
Heading data ([0047] – position and pointing angle of the radar at each FFT time is obtained from a vehicle bus as a report of position and heading)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Millar’s known technique to Moeller-Jensen’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Moeller-Jensen teaches a base device which uses a radar apparatus to obtain geographically-referenced intensity images of a surface. Moeller-Jensen also teaches the use of secondary information fed to the information system receiving data for monitoring ([0095] – The category of secondary information may include, but is not limited to, GPS position data with geographic reference… sensor reliability control and calibration data.) and sensor calibration ([0060] – in connection with installation on the fixed structure and continuously when installed on the fixed structure. A continuous calibration ensures that the sensor is calibrated in relation to the actual ‘condition.’); (2) Millar teaches a specific technique for secondary information / calibration in a radar imaging system ([abstract] – transforms the image into world coordinates taking into account host position and heading).; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in sharper images by including an azimuthal alignment error; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above.

	Moeller-Jensen further teaches:
The method according to claim 1, wherein each of the plurality of radar intensity images is converted into a geographically- referenced image (lined through portion corresponds to limitation not taught by Moeller-Jensen) recorded by the navigation unit. ([0109] – onshore SCADA System may display the oil spill information graphically, with geographic positioning) using position ([0103] – Registration of time & position related to each observation(s))

Millar teaches:
Heading data ([0036] – transforms each image into world coordinates taking into account host position and heading)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Millar’s known technique to Moeller-Jensen’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Moeller-Jensen teaches a base device which uses a radar apparatus to obtain geographically-referenced intensity images of a surface. Moeller-Jensen also teaches the use of secondary information fed to the information system receiving data for monitoring ([0095] – The category of secondary information may include, but is not limited to, GPS position data with geographic reference… sensor reliability control and calibration data.) and sensor calibration ([0060] – in connection with installation on the fixed structure and continuously when installed on the fixed structure. A continuous calibration ensures that the sensor is calibrated in relation to the actual ‘condition.’); (2) Millar teaches a specific technique for secondary information / calibration in a radar imaging system ([abstract] – transforms the image into world coordinates taking into account host position and heading).; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in sharper images by including an azimuthal alignment error; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above.

Moeller-Jensen does not explicitly teach:
The method according to claim 6, wherein converting the radar intensity image(s) to the geographically-referenced image(s) is performed using a bilinear interpolation. 

Abileah teaches:
The method according to claim 6, wherein converting the radar intensity image(s) to the geographically-referenced image(s) is performed using a bilinear interpolation. ([Claim 11] – preprocessing comprises image registration, ortho-rectification, camera distortion correction, pixel gain correction, interpolation for bad pixels)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Abileah’s known technique to Moeller-Jensen in view of Millar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Moeller-Jensen teaches a base technique of converting the radar intensity image to the geographically-referenced image which includes pre-processing of the data ([0097] – Data may, therefore be pre-processed at the main unit); (2) Abileah teaches a specific technique of interpolation pre-processing for radar imaging in the same field of endeavor; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (It would be necessary to choose a type of interpolation. The use of bilinear interpolation is one such predictable result.) and resulted in an improved system (interpolation pre-processing within Moeller-Jensen in view of Millar’s known method in order to further sharpen the image); and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 8,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above.

	Moeller-Jensen further teaches:
The method according to claim 1, comprising constructing a synthetic aperture image ([0092] – Building up a clutter map traditionally does this by integration over many scans… for example by integrating the background readings over a period of time) from a number of sequential geographically-referenced radar intensity images, ([0109] – display the oil spill information graphically, with geographic positioning) e.g. so that 

    PNG
    media_image1.png
    72
    384
    media_image1.png
    Greyscale
 
where p is the intensity of each pixel in scan S, and I is a time-integrated image of a set of n geographically-referenced radar intensity images. 

Regarding claim 9,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above.

Moeller-Jensen in view of Millar does not explicitly teach:
The method according to claim 8 comprising determining the visual sharpness F of image I by the stability of static targets over the number of geographically- referenced radar intensity images and can be defined as the variance of the two- dimensional image gradient so that: 

    PNG
    media_image2.png
    84
    341
    media_image2.png
    Greyscale


Gomi teaches:
The method according to claim 8 comprising determining the visual sharpness F of image I by the stability of static targets over the number of geographically- referenced radar intensity images and can be defined as the variance of the two- dimensional image gradient so that: 

    PNG
    media_image2.png
    84
    341
    media_image2.png
    Greyscale
([Claim 5] – variance of the gradient of the pixel value)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Gomi’s known technique to Moeller-Jensen in view of Millar’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Moeller-Jensen teaches a base device which uses a radar apparatus to obtain geographically-referenced intensity images of a surface; (2) Gomi teaches a technique of image processing; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by obtaining an image sharpness value; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 10,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above.
The method according to claim 1, comprising assuming that the three calibration offsets are not covariant and have an order of relative importance to image stability, for instance: angle a, range R and time y. (As best understood by the examiner, this claim does not include a positive recitation.  The claim recites an assuming step, but does not recite a step based on this assumption.  Therefore, the prior art used to reject the application of a calibration offset in claim 1 is also used to reject an assumption regarding the calibration offset.)

Regarding claim 11,
Moeller-Jensen teaches:
A system for remote sensing of a body of water comprising: (Figs. 1, 9a; [Abstract] – oil spill identification sensors… used primarily on fixed offshore structures)
a vessel ([0024] – ship-borne oil spill detector system)  with a radar apparatus (Fig. 8; [0061] – radar unit 806) and a navigation unit installed thereon, ([0102-0103] – Processing & Decision Support System, Control Station)
wherein the radar apparatus is operable to obtain a plurality of radar intensity images of the surface of the body of water ([0043] – imaging radar, in which case it produces a map of the back-scatter of the surrounding area ; [0075] – one radar image is required per minute) and the navigation unit is operable to record accurate positional ([0103] – Registration of time & position related to each observation(s), ) (lined through portion corresponds to limitation not taught by Moeller-Jensen)
and a data processing unit comprising a computer configured to: register a geographic location of each of the plurality of radar intensity images, ([0103] – Registration of time & position related to each observation(s); [0109] – SCADA System may display the oil spill information graphically, with geographic positioning) wherein registering the geographic location of each of the plurality of radar intensity images comprises: applying one or more of the following calibration offsets to increase image sharpness: (as best understood, the following indented limitations are listed in the alternative and only one is required by the claim)
(lined through portion corresponds to limitation not taught by Moeller-Jensen)
a start range error (β) corresponding to an error in a distance from an antenna of the radar apparatus to the data processing unit for a first range bin in the plurality of radar intensity images; (not required by the claim)
and/or a system time error (ɣ) corresponding to a total time delay resulting from a time delay due to communication of data between the radar apparatus and the data processing unit ([0115] – Data fusion at the measurements Level is primarily concerned with fusing the outputs of the different sensors used in the sensor unit-for example the signal or image produced by the sensors.)  and/or a computer-induced time stamp delay between a true image recording time and an image time-stamp; 
and generate one or more time-integrated images of the surface of the body of water. ([0109] – SCADA System may display the oil spill information graphically, with geographic positioning; [0092] – Building up a clutter map traditionally does this by integration over many scans… for example by integrating the background readings over a period of time)

Millar teaches:
Heading data ([0047] – position and pointing angle of the radar at each FFT time is obtained from a vehicle bus as a report of position and heading)
an azimuthal alignment error (α) corresponding to an angular offset between a heading recorded by the navigation unit and a true heading of the vessel; ([0047-0048] – Knowing the radar mounting location on the host vehicle, the image can then be plotted in host vehicle coordinates. Knowing the position of the host vehicle… and heading of the host vehicle, the image can be plotted in “world” coordinates… system knows the position and pointing angle of the radar at each FFT time. Pointing angle of the radar corresponds to heading recorded by a navigation unit.  Heading of the host vehicle corresponds to true heading of the vehicle.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Millar’s known technique to Moeller-Jensen’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Moeller-Jensen teaches a base device which uses a radar apparatus to obtain geographically-referenced intensity images of a surface. Moeller-Jensen also teaches the use of secondary information fed to the information system receiving data for monitoring ([0095] – The category of secondary information may include, but is not limited to, GPS position data with geographic reference… sensor reliability control and calibration data.) and sensor calibration ([0060] – in connection with installation on the fixed structure and continuously when installed on the fixed structure. A continuous calibration ensures that the sensor is calibrated in relation to the actual ‘condition.’); (2) Millar teaches a specific technique for secondary information / calibration in a radar imaging system ([abstract] – transforms the image into world coordinates taking into account host position and heading).; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in sharper images by including an azimuthal alignment error; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above. 

	Moeller-Jensen further teaches:
A system according to claim 11, wherein the computer is configured to perform the method of: using the radar apparatus installed on the vessel to obtain the plurality of radar intensity images of the surface of the body of water; ([0103] – Registration of time & position related to each observation(s); [0109] – SCADA System may display the oil spill information graphically, with geographic positioning)
registering the geographic location of each of the plurality of radar intensity images ([0103] – Registration of time & position related to each observation(s))

Regarding claim 13,
Moeller-Jensen teaches:
A computer readable medium comprising software that, when loaded on a suitable computer, configures the computer to process a plurality of radar intensity images recorded on a data storage device ([0043] – imaging radar, in which case it produces a map of the back-scatter of the surrounding area; [0075] – one radar image is required per minute) so as to register a geographic location of each of the plurality of radar intensity images, ([0103] – Registration of time & position related to each observation(s); [0109] – SCADA System may display the oil spill information graphically, with geographic positioning) wherein registering the geographic location of each of the plurality of radar intensity images comprises: applying one or more of the following calibration offsets to increase image sharpness: (as best understood, the following indented limitations are listed in the alternative and only one is required by the claim)
(lined through portion corresponds to limitation not taught by Moeller-Jensen)
a start range error (β) corresponding to an error in a distance from an antenna of the radar apparatus to the data processing unit for a first range bin in the plurality of radar intensity images; (not required by the claim)
and/or a system time error (y) corresponding to a total time delay resulting from a time delay due to communication of data between the radar apparatus and the data processing unit ([0115] – Data fusion at the measurements Level is primarily concerned with fusing the outputs of the different sensors used in the sensor unit-for example the signal or image produced by the sensors.)  and/or a computer-induced time stamp delay between a true image recording time and an image time-stamp; 
and generate one or more time-integrated images of the surface of the body of water. ([0109] – SCADA System may display the oil spill information graphically, with geographic positioning; [0092] – Building up a clutter map traditionally does this by integration over many scans… for example by integrating the background readings over a period of time)

Millar teaches:
an azimuthal alignment error (α) corresponding to an angular offset between a heading recorded by the navigation unit and a true heading of the vessel; ([0047-0048] – Knowing the radar mounting location on the host vehicle, the image can then be plotted in host vehicle coordinates. Knowing the position of the host vehicle… and heading of the host vehicle, the image can be plotted in “world” coordinates… system knows the position and pointing angle of the radar at each FFT time. Pointing angle of the radar corresponds to heading recorded by a navigation unit.  Heading of the host vehicle corresponds to true heading of the vehicle.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Millar’s known technique to Moeller-Jensen’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Moeller-Jensen teaches a base device which uses a radar apparatus to obtain geographically-referenced intensity images of a surface. Moeller-Jensen also teaches the use of secondary information fed to the information system receiving data for monitoring ([0095] – The category of secondary information may include, but is not limited to, GPS position data with geographic reference… sensor reliability control and calibration data.) and sensor calibration ([0060] – in connection with installation on the fixed structure and continuously when installed on the fixed structure. A continuous calibration ensures that the sensor is calibrated in relation to the actual ‘condition.’); (2) Millar teaches a specific technique for secondary ([abstract] – transforms the image into world coordinates taking into account host position and heading).; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in sharper images by including an azimuthal alignment error; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above. 
Moeller-Jensen further teaches:
The computer readable medium according to claim 13, wherein the software configures the computer to perform a method according to claim 1. ([0092] – A map of the "normal" backscatter level corresponding to the conditions of the day may be generated in the computer; [0103] – Processing & Decision Support System)

Regarding claim 15,
Moeller-Jensen in view of Millar teaches the invention as claimed and discussed above. 
The method according to claim 10, wherein the order of relative importance to image stability is: angle, range and time. (As best understood by the examiner, this claim does not include a positive recitation.  The claim recites an assuming step, but does not recite a step based on this assumption.  Therefore, the prior art used to reject the application of a calibration offset in claim 1 is also used to reject an assumption regarding the calibration offset.)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648